Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record teaches: (Partial features shown, see claims for full details)
a) The first core comprising: performance monitoring circuitry to monitor performance of the first core to determine a constraint bound of the first core, an offload phase tracker to maintain status information about the availability of the second core to act as a helper core for the first core, decode circuitry to decode an instruction having fields for the opcode to indicate a start a task offload operation to be performed and the operands to provide information, the transmission of an offload start request to at least the second core as indicated by the operands, the identifier of the first core, location of where the second core can find the task to perform, identifier of the second core, instruction pointer from the code that the task is a proper subset of, requesting core state, and requesting core state location; the memory access circuitry to retrieve the task to perform from the location of where the second core can find the task to perform; and execution circuitry to execute the retrieved task to perform. (See claim1 and similarly recited claim 8)
b) The monitoring performance of first core using performance monitoring circuitry to determine a constraint bound of the first core; maintaining status information about the availability of a second core to act as a helper core for the first core; decoding an instruction having fields for the opcode to indicate a start a task offload operation be performed; executing 
Applicant’s response and amendment on 5/20/2021 have been fully considered and persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182